Citation Nr: 0204928	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a rating in excess of 40 percent for a low 
back disorder.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Further, for the reasons discussed below, the issues of 
entitlement to service connection for a left ear disorder and 
entitlement to an increased rating for a back disability will 
be addressed only in the REMAND portion of this decision.


FINDING OF FACT

The competent medical evidence of record does not contain a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 and West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist.  As a preliminary matter, the Board observes 
that on November 9, 2000, the Veterans Claims Assistance Act 
of 2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001), was enacted.  Besides eliminating the well-
grounded-claim requirement for benefits, this law heightened 
VA's duty to notify a claimant of the information necessary 
to substantiate the claim and clarified VA's duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim.  In August 2001 VA promulgated revised regulations 
to implement these changes in the law.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

VA has a duty to assist the veteran in obtaining relevant 
evidence if a reasonable possibility exists that such 
assistance would aid in substantiating his claims.  In the 
case of a claim for compensation benefits, the duty to assist 
also includes obtaining the veteran's service medical records 
and other records pertaining to service, records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
veteran.  If VA is unable to obtain records identified by the 
veteran, VA must notify him of the identity of the records 
that were not obtained, explain the efforts taken to obtain 
the records, and describe any further action to be taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

After reviewing the claims file, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulations concerning the veteran's 
claims for service connection for PTSD.

The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent several 
VA examinations, and that he testified at a hearing before RO 
personnel in May 1999.  Since the VA examination reports fail 
to show that the veteran suffers from PTSD, the Board 
concludes that further development is not required.  This is 
so because there is no reasonable possibility that further 
action would aid in substantiating the veteran's claims, 
especially where it is shown that no disability exists, as in 
the claim for PTSD.  See discussion, infra.  In addition, the 
Board finds that, in its November 1999 Statement of the Case 
(SOC), and February 2001 Supplemental Statement of the Case 
(SSOC), the RO informed the veteran of the type of evidence 
needed to support his claims for service connection.  Thus, 
the Board finds that the actions by the RO reflect compliance 
with the newly enacted notification and duty-to-assist 
provisions as to the issue of entitlement to service 
connection for PTSD.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).

After the veteran filed his claim in May 1998, the provisions 
of 38 C.F.R. § 3.304(f) were amended and made effective to 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (2001)).  Due to the timing 
of the veteran's claim the new provisions are applicable in 
this instance.

By way of background, under the old provisions of 38 C.F.R. 
§ 3.304(f), service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Pursuant to the changes effective as of 
March 7, 1997, service connection for PTSD requires (i) 
medical evidence diagnosing PTSD, (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2001).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

When adjudicating a claim for service connection for PTSD, 
the Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).

Factual Background.  The veteran served in the United States 
Air Force from October 1967 to October 1971.  He completed 
training as an air freight specialist and his specialty at 
discharge was listed as "RES CARGO SPEC."  Service medical 
records reflect that the veteran was seen in June 1968 by a 
psychiatrist after complaining of unexplained leg pains for 
several years and breathing difficulties.  He was diagnosed 
with a conversion reflex syndrome and hyperventilation 
syndrome.  The service records do not support a finding that 
the veteran engaged in combat.  Further, a review of the 
appellant's service medical records reveals no complaints, 
symptomatology, or findings indicative of PTSD.

The report of a VA examination done in January 1972 contains 
no pertinent findings.  The examiner stated that no psychotic 
or psychoneurotic trends were elicited.

In May 1998 the veteran filed a claim for service connection 
for PTSD.

In a VA psychiatric examination in October 1998, the veteran 
reported working in planning aircraft loading while in 
Vietnam.  He handled a lot of dead Vietnamese bodies for 
shipment to different parts of Vietnam.  Once while in a 
passenger terminal it was hit by rockets and he saw people 
killed and maimed.  His foster brother was killed in Vietnam 
one month before he was sent there.  He attended the funeral 
following which he had a nervous breakdown and became 
paranoid.  He attended college after service.  In 1996 he 
separated from his wife of 23 years because she could no 
longer take his severe depression and drinking.  He lost his 
job and became very depressed and paranoid.  He has been 
hospitalized at the VA on several occasions.  He was working 
part-time.  The examiner noted the veteran was alert, and 
oriented, although irritable, aloof, and disheveled.  Speech 
was coherent, and goal directed.  He admitted to poor sleep 
and appetite.  He was delusional about President Clinton 
trying to get him, and agents out to destroy him.  He denied 
suicidal or homicidal ideations, but admitted to auditory and 
visual hallucinations.  Judgment and insight were poor.  The 
diagnosis was schizophrenia, paranoid type; and, continuous 
alcohol dependence.

A hearing was held at the RO in May 1999, in which the 
veteran testified that he suffered from a PTSD due to rocket 
attacks in Vietnam.  A building he was in was hit by rockets 
and 20 to 30 people were wounded or killed.  He also noted 
that his foster parent's son was killed in Vietnam and he 
flew home for the funeral. (The board notes that informal 
research of military records revealed that the foster brother 
was killed in a noncombat vehicle accident in October 1968.  
The veteran did not arrive in Vietnam until December 1968).

Analysis.  Review of the extensive medical records assembled 
in the case reflects that the veteran has not been diagnosed 
with PTSD.  As noted above, service connection for PTSD 
requires medical evidence diagnosing PTSD.  38 C.F.R. 
§ 3.304(f).  Despite the veteran's assertion to the contrary, 
it does not appear that he has a current diagnosis of PTSD.  
The Board is particularly persuaded by the results of VA 
examination and the outpatient treatment records showing 
diagnoses and treatment for schizophrenia, psychosis, alcohol 
dependence, and depression, but not for PTSD.  VA examination 
for disability evaluation purposes in October 1998 and the 
assembled medical records are negative for a diagnosis of 
PTSD.  Since the grant of service connection for PTSD 
requires a medical diagnosis of PTSD, which is not present in 
this case, the benefit sought on appeal as to this matter 
must be denied.  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128 (1997).


ORDER

Service connection for PTSD is denied.


REMAND

When the veteran was examined for enlistment in July 1967, he 
was found to have defective hearing and was given an H2 
profile because of the defective hearing.  A clinical record 
cover sheet dated in May 1968 contained a diagnosis of 
impairment of hearing, bilateral, high frequency, cause 
unknown.  It was noted that this condition existed prior to 
service.  When he was seen in June 1968 for complaints of ear 
ache, it was reported that he had complete loss of hearing as 
a civilian in November 1966.  In July 1971 it was noted that 
he had worked on a flight line for 3 years and 10 months and 
been exposed to the noise of C141 engines and forklifts.  
When the veteran was examined for discharge in September 
1971, audiometer findings were within normal limits.

In December 1981 the veteran filed a claim for compensation 
for loss of hearing, which he reported began in 1969.

By rating decision in January 1982 service connection for 
bilateral hearing loss was denied on the grounds that hearing 
loss was shown to have existed prior to service and there was 
no indication of permanent aggravation during active service.  
The veteran was notified of this decision and of his 
appellate rights in February 1982.

A communication from the veteran's representative which was 
received by VA in March 1982 contains the following language:

The veteran requests that he be 
considered for service connection for a 
hearing loss due to aggravation by 
acoustic trauma suffered in an explosion 
while stationed in the Republic of 
Vietnam, please request all treatment 
records from approximately 1/1/77 from 
the Dallas VAMC to be used as supportive 
evidence and comparison to the veteran's 
service medical records for this 
condition.

On the same day that this communication was received, a 
rating specialist at the RO issued a deferred rating 
decision, requesting that the veteran be scheduled for an 
examination and that treatment reports from January 1977 to 
the present be obtained from the Dallas VAMC.

Later in March 1982, VA medical records from the Dallas VAMC 
for the period from January 1977 were added to the claims 
folder.  These records included clinical records for June 
1978 which reflect that the veteran was seen for complaints 
of a gradual left ear hearing loss.  It was noted that there 
was a history of noise exposure but no history of perforation 
or ear infection.  Examination revealed that the left 
tympanic membrane was dull and slightly retracted with poor 
mobility.  Audiometric examination revealed findings reported 
to be consistent with conductive loss.  The impression was as 
follows:  conductive loss, left ear, secondary to fluid vs. 
otosclerosis.

The veteran was accorded an examination for disability 
evaluation purposes in late March 1982, including 
audiological evaluation.

In June 1982, the veteran underwent a left ear tympanoplasty 
with mastoidectomy.  The preoperative diagnosis was left 
chronic otitis media with cholesteatoma.  The operative 
report reflects that there were no ossicles in the proper 
place.  A canal wall mastoidectomy was performed.  A 
posterior canal wall was taken down to the level of facial 
nerve.  There was a remnant of the malleus and a remnant of 
the incus that was not attached to any stapes superstructure.  
There was no stapes present.  The head of the malleus was 
gone.

Rating decisions by the RO in July 1982 and September 1982 
failed to address the claim of service connection for a left 
ear disorder.

Private medical records reflect that the veteran underwent a 
radical left mastoidectomy in September 1986.  A pathology 
report from the Methodist Hospital of Dallas reflects that 
microscopic study of specimens from the radical left 
mastoidectomy resulted in diagnoses of cholesteatoma and 
dural fibrous tissue.

In May 1998 the veteran filed a claim for service connection 
for a left ear disorder, described as loss of hearing in the 
left ear, eardrum removed.

By rating action in February 1999 the RO denied service 
connection for loss of the left eardrum.

Thus, the record reflects that in December 1981 the veteran 
filed a claim for compensation for loss of hearing.  In the 
opinion of the Board, the veteran's current claim for service 
connection for a left ear disorder includes a claim for 
service connection for hearing loss.  The Board is also of 
the opinion that the statement from the veteran's 
representative received by VA in March 1982 constitutes a 
notice of disagreement as to the January 1982 rating decision 
which denied service connection for hearing loss.  In 
response to this March 1982 communication, the RO obtained VA 
medical records and had the veteran examined for disability 
evaluation purposes.  However, the RO failed to then 
adjudicate this new evidence or to issue a statement of the 
case (SOC).  Pursuant to 38 C.F.R. § 19.26, when the RO 
completed preliminary action, i.e., obtained VA medical 
records and the results of a VA examination, the RO should 
have prepared a SOC pursuant to 38 C.F.R. § 19.29 unless the 
matter was resolved by granting the benefit sought on appeal.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not yet issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for a left ear 
disorder is inextricably intertwined with the issue of 
entitlement to service connection for hearing loss.  
Accordingly, action as to the issue of service connection for 
a left ear disorder will be deferred until the RO has 
readjudicated the issue of entitlement to service connection 
for hearing loss in light of the evidence added to the record 
in March 1982 and thereafter, and issuance of a SOC if this 
issue remains denied.

The veteran was accorded an examination of his back for 
disability evaluation purposes by VA in December 1999.  The 
examiner was requested to provide an opinion as to whether 
the symptoms attributable to a lumbar strain in service could 
be differentiated from symptoms attributable to an 
intercurrent job related incident in 1996.  The examiner 
opined that the veteran's present back condition originated 
from the injury he sustained in service.  The veteran has 
subsequently submitted additional medical evidence dated in 
December 2000 and January 2001 regarding his back disability.  
In the opinion of the Board, a current examination is needed 
in order to properly evaluate the extent of the veteran's 
current service-connected back disability.

While the case is on remand status, the veteran is free to 
submit additional evidence and argument.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back and 
his left ear disorders.  After securing 
any necessary release, the RO should 
obtain those records not already on file.

3.  The RO must reexamine the veteran's 
December 1981 claim of entitlement to 
service connection for hearing loss in 
light of the evidence added to the record 
in March 1982 and thereafter.  If this 
issue is not resolved by granting the 
benefits sought, the RO should issue a 
statement of the case on the issue of 
entitlement to service connection for 
hearing loss to the veteran and his 
representative.

4.  The RO should schedule the veteran 
for orthopedic and neurological 
examinations to determine the current 
nature and severity of his service-
connected back disorder.  The claims 
folder should be made available to the 
examiners for review in conjunction with 
the examinations.  The neurological 
examiner should identify all neurological 
impairment stemming from the service-
connected back disorder.  It is 
imperative that the examiners comment on 
the functional limitations caused by the 
veteran's back pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
the veteran's range of motion.  The 
examiners should also express an opinion 
as to whether it is as likely as not that 
the veteran is precluded from 
substantially gainful employment due to 
the service-connected back disorder.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.




 


